Citation Nr: 1438732	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  08-11 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, claimed as secondary to fracture of the left lower fibula.

2.  Entitlement to service connection for a left knee disability, claimed as secondary to fracture of the left lower fibula.

3.  Entitlement to service connection for a left hip disability, claimed as secondary to fracture of the left lower fibula.

4.  Entitlement to service connection for a lumbar spine disability, to include scoliosis, claimed as secondary to fracture of the left lower fibula.

5.  Entitlement to a compensable rating for residuals of a fracture of the left lower fibula.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to June 1946.

The issues of entitlement to service connection for a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability come back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims regarding a Board decision rendered in June 2013.  The issue of entitlement to a compensable rating for residuals of a fracture of the left lower fibula is before the Board following Board Remands in January 2013 and June 2013.  

These issues were originally on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The Los Angeles RO otherwise has jurisdiction of the claims folder.

In September 2012, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's residuals of a fracture of the left lower fibula are not manifested by malunion or nonunion of the tibia, moderate or marked limitation of left ankle motion, or left ankle ankylosis.  There is no limitation of motion caused by the fracture residuals.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a fracture of the left lower fibula have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71a, Diagnostic Codes 5252, 5270, 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's January 2013 and June 2013 Remands, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination to address the severity and residuals of service-connected residuals of a fracture of the left lower fibula, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  The Veteran refused examination but did not explain his reasons.  It is indicated that this was scheduled at the Sepulveda VA facility.  Thus, the Board finds that there has been substantial compliance with the Board's January 2013 and June 2013 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2007 and June 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in March 2013. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's residuals of a fracture of the left lower fibula have been evaluated as noncompensably disabling pursuant to the criteria of Diagnostic Code 5262 for tibia and fibula impairment.  This diagnostic code provides for a 10, 20, and 30 percent evaluation, respectively, for malunion of the tibia and fibula with slight, moderate, or marked knee or ankle disability and a 40 percent evaluation for nonunion of the tibia and fibula, with loose motion requiring a brace. 38 C.F.R. § 4.71a, Diagnostic Code 5262.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

In this case, the evidence indicates that there is no malunion or nonunion of the tibia and fibula.  X-ray in April 2007 was within normal limits.  Thus, the Board cannot assign a compensable evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Under 38 C.F.R. § 4.71a , Diagnostic Code 5271, a 10 percent rating is warranted for a moderate limitation of ankle motion, and a 20 percent rating is assigned for a marked limitation.  The normal range of motion of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

In support of his claim, the Veteran submitted a December 2006 medical assessment by Dr. C. Segil, Orthopedic Surgeon, which noted that the Veteran's main complaint was a problem with his left leg that appeared to be shorter and pain and instability in his left knee.  On physical examination, the Veteran demonstrated left ankle extension to zero degrees, flexion to 20 degrees, inversion to 15 degrees, and eversion to 20 degrees.  Dr. Segil noted that there appeared to be some slight shortening of the left lower extremity in the area of the tibia and fibula.  After physical examination of the Veteran, he was diagnosed as having status post fracture left tibia and fibula and status post recent fracture of left ankle.  Dr. Segil noted that the Veteran's main problem, that he could not ambulate because of a shortening of the left lower extremity and weakness in the left leg with associated left knee problems, appeared to be the result over the years of having sustained a spiral fracture of his left tibia while he was in the Navy and was treated without immobilization in a cast and went on to what appeared to be some malunion with some shortening.  Dr. Segil noted that as a result, the Veteran had multiple problems with his left leg, especially his left knee, which had collapsed on multiple occasions.  

At the April 2007 VA examination, the Veteran demonstrated plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  The examiner noted on the left, the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use. 

At the October 2011 VA examination, the Veteran demonstrated left ankle plantar flexion to 10 degrees with no objective evidence of painful motion and left ankle plantar dorsiflexion (extension) to zero degrees with no objective evidence of painful motion.  There was no additional limitation of motion after repetitive-use testing.  

At the February 2013 VA examination, the Veteran demonstrated left ankle plantar flexion to 35 degrees with painful motion beginning at 35 degrees and plantar dorsiflexion to 15 degrees with painful motion beginning at 15 degrees.  After repetitive use testing, plantar flexion was to 30 degrees and dorsiflexion was to 15 degrees.  In the April 2013 Addendum, the VA examiner noted that the range of motion of the left ankle in-service fracture was presumed to be normal by reason of his examination on March 9, 1946 when he was "discharged to duty, fit for same" and his separation examination dated June 10, 1946 which states "Fracture lower left fibula, 1946.  Spine and extremities (bones joints, muscles, feet):  Normal.  Summary of defects:  None disqualifying."  The VA examiner noted that range of motion of left ankle and findings of post-service left avulsion fracture in 2005 are flexion limited to 35 degrees with pain starting at 35 degrees and plantar dorsiflexion (extension) limited to 15 degrees with pain starting at 15 degrees dorsiflexion.  After repetitive use, the finding of post-service left avulsion fracture in 2005 are 30 degrees plantar flexion and 15 degrees dorsiflexion.  The examiner noted that there was no ankylosis in 1946, 2005, or currently.

This determination that the Veteran has no residual disability from his in-service left lower fibula fracture is shared by the October 2006 VA examiner who stated, 

It is not likely that the 1946 fracture, unless there were pins or screws placed in that area, will show on x-ray after this length of time, and this would not be a type of fracture that would in fact cause disruption in gait and/or degeneration of the joint.  As noted by x-rays, nothing was mentioned on the x-ray reports of arthritic changes in or around the area of the original fracture, let alone the more recent fracture of 2005.  So, it is not likely that there is a residual.  There is no residual from that original fracture.

It is also shared by the April 2007 VA examiner who stated that for the VA established diagnosis of fractured left lower fibula status post, the condition has resolved.  The VA examiner noted that there were no residuals and no effect of the condition on the Veteran's usual occupation or his daily activity.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's left ankle symptoms are attributable to service-connected left lower fibula disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

Here, there are legitimate reasons for accepting the VA examiner's unfavorable medical opinions over Dr. Segil's favorable medical opinion.  With regard to medical evidence, an assessment or opinion by a health care provider is never conclusive and is not entitled to absolute deference. Indeed, the courts have provided guidance for weighing medical evidence.  They have held, for example, that a post-service reference to injuries sustained in service, without a review of service medical records, is not competent medical evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, an examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, is not competent medical evidence merely because the transcriber is a health care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a medical professional is not competent to opine as to matters outside the scope of his expertise.  Id. citing Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded the various items of medical evidence in this case must be determined by the quality of the evidence and not necessarily by its quantity or source.

Dr. Segil rendered his opinion without the benefit of reviewing the Veteran's service treatment records.  In addition, Dr. Segil noted that a shortening of the left lower extremity and weakness in the left leg with associated knee problems appeared to be a result over the years of having sustained a spiral fracture of his left tibia while he was in the US Navy and was treated without immobilization in a cast and went on to what appeared to be some malunion with some shortening.  Dr. Segil opined that as a result of this, he has had multiple problems with his left leg, especially his left knee, which had collapsed on multiple occasions.

Unfortunately, Dr. Segil's opinion is based on an inaccurate factual premise.  The Veteran fractured his fibula, not his tibia in service.  Moreover, following the incident and in the immediate post-service records do not show any leg shortening or muscle impairment due to the fracture in service.  Thus, the opinion is not probative. 

Thus, although it is apparent that the severity of the Veteran's left ankle fluctuates, the February 2013 VA examiner attributed all current limitation of motion findings to a left avulsion fracture in 2005.  

Thus, the Board finds that the Veteran's left ankle symptoms are not attributable to his service-connected left lower fibula fracture.  There are no identifiable periods of time during which this condition has been shown to be disabling to a compensable degree, and higher "staged ratings" are not warranted.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected left lower fibula disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to knee, leg, and ankle disabilities in the Rating Schedule focus on impairment due to malunion and nonunion of the fibula as well as limitation of knee and ankle motion.  As noted above, the more probative medical evidence indicates that the Veteran's left ankle symptoms are not attributable to service-connected left lower fibula disability.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, there is no indication in the record that reasonably raised a claim of entitlement to a TDIU.  Moreover, review of the record reveals that he now has a service connected disorder, unrelated to this appeal, that is rated 100 percent disabling.
  

ORDER

Entitlement to a compensable evaluation for orthopedic residuals of a fracture of the left lower fibula is denied.


REMAND

As noted, in June 2013, the Board denied the Veteran's claim for service connection for entitlement to service connection for a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability.  In doing so, the Board determined that a February 2013 VA examination and an April 2013 addendum were adequate for rating purposes and relied upon them in denying the Veteran's claims.  In a January 2014 Joint Motion for Partial Remand (JMR), the parties found the Board had neither noted nor discussed the absence of any information in the examinations with respect to aggravation and as such found that the Board failed to ensure that there was substantial compliance with its January 2013 order particularly with regard to whether the Veteran's nonservice-connected orthopedic conditions have been aggravated by his service-connected fibula disability.    

The JMR noted that on remand, the Board should seek an examination addendum from and that if the examiner is unavailable, the Veteran must be provided with a new examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The claims file should be returned to the examiner who conducted the January 2013 VA examination and provided the April 2013 addendum opinion for an additional addendum opinion.  The claims file, Virtual VA records, and VBMS records must be made available to the examiner for review, and the addendum report should reflect that such a review was conducted. 

The examiner should render an opinion as to whether it is at least as likely as not that any of the currently claimed orthopedic disabilities (a left ankle disability, a left knee disability, a left hip disability, and a lumbar spine disability) are aggravated by any of the Veteran's service connected disabilities, including residuals of fractured left lower fibula and pes planus of the left foot.  

If the examiner determines that a there has been aggravation as a result of a service-connected disability/disabilities, the examiner should report the baseline level of severity of the other orthopedic disabilities prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity.

If the VA examiner who conducted the January 2013 VA examination is unavailable, the Veteran should be afforded an additional VA orthopedic examination to address the current nature and etiology of his claimed left-sided orthopedic disabilities (presently characterized as left ankle, knee, and hip disabilities as well as scoliosis).  The claims file, Virtual VA records, and VBMS records must be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such a review was conducted. 

The examiner should be asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the any of currently claimed orthopedic disabilities (presently identified as left ankle, knee and hip disabilities as well as scoliosis) are causally related to active service or proximately due to or secondary to service connected residuals of a fracture of the left lower fibula or service-connected pes planus.  

The examiner should consider both initial causation of the claimed orthopedic conditions by the residuals of a left fibula fracture or pes planus disability, and the possibility that the claimed orthopedic conditions have been permanently aggravated by the same.  (For purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.)  A complete rationale for any opinion expressed should be provided.

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


